Citation Nr: 1014094	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  06-16 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disability.

2.  Entitlement to service connection for a bilateral leg 
disability, to include as secondary to a bilateral foot 
disability.

3.  Entitlement to service connection for a bilateral knee 
disability, to include as secondary to a bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1957 to May 1959 
and from December 1960 to April 1962.

These matters come before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in White River 
Junction, Vermont.  In that decision, the RO denied 
entitlement to service connection for flat feet, a bilateral 
knee condition, and a bilateral leg condition.  

In October 2006, the Veteran testified at a hearing before a 
Decision Review Officer (DRO) at the RO and a transcript of 
that hearing has been associated with his claims folder. 

The issue of entitlement to service connection for a lower 
back disability has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Veteran will be advised 
if further action is required on his part.


REMAND

Every Veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment, 
and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 
1137.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. §§ 1153, 1137; 38 
C.F.R. § 3.306(a).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. §§ 
3.304, 3.306(b).  Aggravation will be presumed where the 
disability underwent an increase during service.  Id.

The Veteran's service treatment records reveal that pes 
planus and a plantar wart were noted on the examinations when 
he was accepted for active service in May 1957 and December 
1960.  Furthermore, a November 1961 service treatment record 
indicates that the Veteran reported a history of foot 
problems since the age of 15.

The evidence is less clear as to whether the pre-existing 
bilateral foot disability was aggravated by service.  Service 
treatment records reveal that pes planus became symptomatic 
in service.  In December 1960 he was treated for pain and 
swelling in his left foot and was diagnosed as having pes 
planus.  In January 1961 he was treated for pain in his left 
ankle and in the arch of his left foot, which was attributed 
to either long standing or his ship board duty.  In September 
1961, it was reported that he had increased symptoms of pain 
from flat feet.  In October 1961, he was noted to have mild 
pes planus with a plantar callosity on the left.  He was also 
treated for pain in his feet in February and November 1961.  
Examinations for separation from service reportedly showed 
that the feet were normal.

There are no post service treatment records prior to 2005.  
An August 2005 VA podiatry outpatient treatment note 
indicates a diagnosis of pes planus of the left foot and 
mycotic nails of the bilateral halluces.  Thus, current foot 
disabilities have been demonstrated.

VA is obliged to provide an examination or obtain a medical 
opinion in a claim for service connection when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link 
between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The 
threshold for finding a link between current disability and 
service is low.  Locklear v. Nicholson, 20 Vet. App. 410 
(2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports 
of a continuity of symptomatology can satisfy the requirement 
for evidence that the claimed disability may be related to 
service.  McLendon, 20 Vet. App. at 83.

A medical opinion is needed to determine whether the pre-
existing foot disability was aggravated in service.

A March 2005 VA podiatry outpatient treatment note indicates 
that the Veteran reported having a left knee injury and knee 
pain while in service.  A list of his past medical history 
included a tear of the medial cartilage or meniscus of the 
knee and it was noted as being a current problem.  Also, 
during the October 2006 hearing, the Veteran testified that 
his knee occasionally gave out in service while climbing 
ladders and that it still gave out at the time of the 
hearing.  In other words, he essentially testified as to 
continuity of knee symptomatology since service.  He did not 
specify which knee experienced instability.

The Veteran's service treatment records do not reveal any 
treatment for a knee problem, however the Veteran is 
competent to report observable symptoms of his knee 
condition, such as instability.  See Jandreau, 492 F.3d at 
1376-77; Buchanan, 451 F.3d at 1336.  

In sum, the record contains evidence of an in-service knee 
condition, reports of that condition in the years since 
service, and of a current knee disability.  An examination is 
needed to obtain a competent medical opinion as to whether 
the Veteran has a current knee disability related to service.

The Veteran has also contended that his knee problems are due 
to his bilateral foot disability.  Service connection is 
provided for a disability, which is proximately due to, or 
the result of a service-connected disease or injury.  
38 C.F.R. § 3.310 (2009). The Court has held that service 
connection can be granted under 38 C.F.R. § 3.310, for a 
disability that is aggravated by a service-connected 
disability and that compensation can be paid for any 
additional impairment resulting from the service-connected 
disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has 
amended 38 C.F.R. § 3.310 to explicitly incorporate the 
holding in Allen, except that it will not concede aggravation 
unless a baseline for the claimed disability can be 
established prior to any aggravation.  38 C.F.R. § 3.310(b).  

The VCAA requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  The VCAA's duty to assist includes a duty 
to help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody.  38 C.F.R. 
§ 3.159(c)(4).  
 
A May 2005 VA primary care clinic treatment note from the VA 
Medical Center (VAMC) in White River Junction, Vermont 
reveals that the physician who conducted the medical 
evaluation had treated the Veteran on a prior occasion.  The 
physician noted that the Veteran had experienced a number of 
medical problems/procedures since he had "last seen him."  
There are no VA treatment records from VAMC White River 
Junction in the Veteran's claims file that were signed by the 
physician who conducted the May 2005 medical evaluation dated 
earlier than May 2005.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all records of the Veteran's 
treatment for the conditions at issue, 
including emergency room records, from 
the VAMC in White River Junction, 
Vermont.

2.  After any additional treatment 
records have been obtained and associated 
with the Veteran's claims file, schedule 
him for a VA examination to determine 
whether the pre-existing foot disability 
was aggravated during his periods of 
active service.  The examiner should 
review the claims folder and note such 
review in the examination report or 
addendum.

The examiner should provide an opinion as 
to whether the pre-existing pes planus 
was aggravated (underwent an increase in 
underlying disability as opposed to 
temporary flare-ups of symptoms) in 
service.  The examiner should provide a 
rationale for this opinion that takes 
into account the Veteran's reports of 
history and symptoms.

If an opinion cannot be provided without 
resort to speculation, the examiner 
should provide a reason why this is so, 
and note whether there is any additional 
information that would permit such an 
opinion, or whether the inability to 
provide an opinion is due to the limits 
of medical knowledge.

3.  After any additional treatment 
records have been obtained and associated 
with the Veteran's claims file, schedule 
him for a VA examination to determine the 
nature and etiology of any current knee 
disability.  All indicated tests and 
studies should be conducted.

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum.

The examiner should opine as to whether 
it is at least as likely as not (50 
percent probability or more) that any 
current knee disability is related to the 
in-service knee instability/knee injury 
reported by the Veteran, or any other 
disease or injury in service.

The examiner should also opine as to 
whether it is at least likely as not (50 
percent probability or more) that any 
current knee disability is related to the 
Veteran's bilateral foot disability.

The examiner must provide a rationale for 
each opinion.  If the examiner is unable 
to provide an opinion without resort to 
speculation, he or she should explain why 
this is so and what, if any, additional 
evidence would be necessary before an 
opinion could be rendered.

The examiner is advised that the Veteran 
is competent to report his symptoms, 
history, and in-service knee problems, 
and such reports must be considered in 
formulating any opinions.
   
4.  The agency of original jurisdiction 
should review the examination report to 
ensure that it contains the information 
requested in this remand and is otherwise 
complete.

4.  If any benefit on appeal remains 
denied, issue a supplemental statement of 
the case.  Thereafter, the case should be 
returned to the Board, if in order. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




